Exhibit 10.2

NON-STATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into and effective as of         , 200    (the “Date
of Grant”), by and between Marten Transport, Ltd. (the ”Company”) and         
(the “Optionee”).

A.            The Company has adopted the Marten Transport, Ltd. 2005 Stock
Incentive Plan (the “Plan”), authorizing the Board of Directors of the Company,
or a committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant non-statutory stock options to
employees, consultants, advisors and independent contractors of the Company and
its Subsidiaries.

B.            The Company desires to give the Optionee an inducement to acquire
a proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

Accordingly, the parties agree as follows:

ARTICLE 1.  GRANT OF OPTION.

The Company hereby grants to the Optionee the option (the “Option”) to purchase
            (    ) shares (the “Option Shares”) of the Company’s common stock,
$0.01 par value (the “Common Stock”), according to the terms and subject to the
conditions hereinafter set forth and as set forth in the Plan.  The Option is
not intended to be an “incentive stock option,” as that term is used in Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”).

ARTICLE 2.  OPTION EXERCISE PRICE.

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $      .

ARTICLE 3.  DURATION OF OPTION AND TIME OF EXERCISE.

3.1           Initial Period of Exercisability.  The Option will become
exercisable, on a cumulative basis, upon the Company’s achievement of the
operating ratios set forth below for any full fiscal year beginning with 2006
and ending with 2010.  The operating ratio will be the percentage that the
Company’s operating expenses, prior to the effect of performance-based stock
option compensation expense and any other expense determined by the Committee,
bears to the Company’s operating revenue set forth in the Company’s audited
financial statements for that particular fiscal year.  The operating ratio will
be determined for each fiscal year on the date the Company’s Form 10-K is filed
with the Securities and Exchange Commission.


--------------------------------------------------------------------------------


 

Operating Ratio

 

Vesting Percentage

91.0%

 

25%

90.5%

 

25%

90.0%

 

25%

89.5%

 

25%

 

The Option will continue to vest so long as the Optionee remains continuously
employed by the Company. This Option will remain exercisable as to all vested
unexercised Option Shares until 5:00 p.m. (Mondovi, Wisconsin time) on the tenth
anniversary of the Date of Grant (“Time of Termination”).

3.2           Termination of Employment or Other Service.

(a)           In the event that the Optionee’s employment or other service with
the Company and all Subsidiaries is terminated by reason of the Optionee’s
death, Disability or Retirement, this Option will remain exercisable to the
extent exercisable as of such termination for a period of one year after such
termination (but in no event will this Option be exercisable after the Time of
Termination).

(b)           In the event the Optionee’s employment or other service with the
Company and all Subsidiaries is terminated for any reason other than death,
Disability or Retirement, all rights of the Optionee under the Plan and this
Agreement will immediately terminate without notice of any kind, and this Option
will no longer be exercisable; provided, however that if such termination is due
to any reason other than termination by the Company or any Subsidiary for Cause,
this Option will remain exercisable to the extent exercisable as of such
termination for a period of three months after such termination (but in no event
will this Option be exercisable after the Time of Termination).

3.3           Change in Control. If any events constituting a Change in Control
(as defined in the Plan) of the Company occur, then, if this Option has been
outstanding for at least six months, this Option will become immediately
exercisable in full and will remain exercisable until the Time of Termination. 
In addition, if a Change in Control of the Company occurs, the Committee, in its
sole discretion and without the consent of the Optionee, may determine that the
Optionee will receive, with respect to some or all of the Option Shares, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the excess of the Fair Market Value (as defined in the Plan) of
such Option Shares immediately prior to the effective date of such Change in
Control of the Company over the option exercise price per share of this Option
(or, in the event that there is no excess, this Option may be terminated).

3.4           Effects of Actions Constituting Cause.  Notwithstanding anything
in this Agreement to the contrary, in the event that the Optionee is determined
by the Committee, acting in its sole discretion, to have committed any action
which would

2


--------------------------------------------------------------------------------


constitute Cause, irrespective of whether such action or the Committee’s
determination occurs before or after termination of the Optionee’s employment
with the Company or any Subsidiary, all rights of the Optionee under the Plan
and this Agreement shall terminate and be forfeited without notice of any kind.

ARTICLE 4.  MANNER OF OPTION EXERCISE

4.1           Notice.  This Option may be exercised by the Optionee in whole or
in part from time to time, subject to the conditions contained in the Plan and
in this Agreement, by delivery, in person, by facsimile or electronic
transmission or through the mail, to the Company at its principal executive
office in Mondovi, Wisconsin (Attention: Chief Financial Officer), of a written
notice of exercise.  Such notice will be in a form satisfactory to the
Committee, will identify the Option, will specify the number of Option Shares
with respect to which the Option is being exercised, and will be signed by the
person or persons so exercising the Option.  Such notice will be accompanied by
payment in full of the total purchase price of the Option Shares purchased.  In
the event that the Option is being exercised, as provided by the Plan, by any
person or persons other than the Optionee, the notice will be accompanied by
appropriate proof of right of such person or persons to exercise the Option.  As
soon as practicable after the effective exercise of the Option, the Optionee
will be recorded on the stock transfer books of the Company as the owner of the
Option Shares purchased, and the Company will deliver to the Optionee
certificated or uncertificated (“book entry”) shares.  In the event that the
Option is being exercised, as provided by resolutions of the Committee and
Section 4.2 below, by tender of a Broker Exercise Notice, the Company will
deliver such shares directly to the Optionee’s broker or dealer or their
nominee.

4.2           Payment.  At the time of exercise of this Option, the Optionee
will pay the total purchase price of the Option Shares to be purchased solely in
cash (including a check, bank draft or money order, payable to the order of the
Company); provided, however, that the Committee, in its sole discretion, may
allow such payment to be made, in whole or in part, by tender of a Broker
Exercise Notice, by tender, or attestation as to ownership, of Previously
Acquired Shares that have been held for the period of time necessary to avoid a
charge to the Company’s earnings for financial reporting purposes and that are
otherwise acceptable to the Committee, to the extent permissible by law, by
promissory note (on terms acceptable to the Committee in its sole discretion),
by a “net exercise” as described in the Plan, or by a combination of such
methods.  In the event the Optionee is permitted to pay the total purchase price
of this Option in whole or in part by tender or attestation as to ownership of
Previously Acquired Shares, the value of such shares will be equal to their Fair
Market Value on the date of exercise of this Option.

ARTICLE 5.  NONTRANSFERABILITY.

Neither this Option nor the Option Shares acquired upon exercise may be
transferred by the Optionee, either voluntarily or involuntarily, or subjected
to any lien, directly or indirectly, by operation of law or otherwise, except as
provided in the Plan.  Any attempt to transfer or encumber this Option or the
Option Shares other than in

3


--------------------------------------------------------------------------------


accordance with this Agreement and the Plan will be null and void and will void
this Option.

ARTICLE 6.  EMPLOYMENT OR OTHER SERVICE.

Nothing in this Agreement will be construed to (a) limit in any way the right of
the Company to terminate the employment or service of the Optionee at any time,
or (b) be evidence of any agreement or understanding, express or implied, that
the Company will retain the Optionee in any particular position, at any
particular rate of compensation or for any particular period of time.

ARTICLE 7.  WITHHOLDING TAXES.

7.1           General Rules.  The Company is entitled to (a) withhold and deduct
from future wages of the Optionee (or from other amounts which may be due and
owing to the Optionee from the Company), or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding and employment-related tax requirements attributable
to the grant or exercise of this Option or otherwise incurred with respect to
this Option, (b) withhold shares of Common Stock from the shares issued or
otherwise issuable to the Optionee in connection with this Option, or (c)
require the Optionee promptly to remit the amount of such withholding to the
Company before acting on the Optionee’s notice of exercise of this Option.  In
the event that the Company is unable to withhold such amounts, for whatever
reason, the Optionee must promptly pay the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal, state or
local law.

7.2           Special Rules.  The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require the
Optionee to satisfy, in whole or in part, any withholding or tax obligation as
described in Section 7.1 above by electing to tender, or by attestation as to
ownership of, Previously Acquired Shares that have been held for the period of
time necessary to avoid a charge to the Company’s earnings for financial
reporting purposes and that are otherwise acceptable to the Committee, or by a
Broker Exercise Notice, or by a combination of such methods.  For purposes of
satisfying a Participant’s withholding or employment-related tax obligation,
Previously Acquired Shares tendered or covered by an attestation will be valued
at their Fair Market Value.

ARTICLE 8.  ADJUSTMENTS.

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the

4


--------------------------------------------------------------------------------


Optionee, will make appropriate adjustment (which determination will be
conclusive) as to the number, kind and exercise price of securities subject to
this Option.

ARTICLE 9.  SUBJECT TO PLAN.

9.1           Terms of Plan Prevail.  The Option has been and the Option Shares
granted and issued pursuant to this Agreement will be granted and issued under,
and are subject to the terms of, the Plan.  The terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Optionee,
by execution of this Agreement, acknowledges having received a copy of the Plan.
The provisions of this Agreement will be interpreted as to be consistent with
the Plan, and any ambiguities in this Agreement will be interpreted by reference
to the Plan.  In the event that any provision of this Agreement is inconsistent
with the terms of the Plan, the terms of the Plan will prevail.

9.2           Definitions.  Unless otherwise defined in this Agreement, the
terms capitalized in this Agreement have the same meanings as given to such
terms in the Plan.

ARTICLE 10.  MISCELLANEOUS.

10.1         Binding Effect.  This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties to this Agreement.

10.2         Governing Law.  This Agreement and all rights and obligations under
this Agreement will be construed in accordance with the Plan and governed by the
laws of the State of Wisconsin without regard to conflicts of laws provisions.

10.3         Entire Agreement.  This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of this Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of this Option and the administration of the Plan.

10.4         Amendment and Waiver.  Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.

10.5         Captions.  The Article, Section and paragraph captions in this
Agreement are for convenience of reference only, do not constitute part of this
Agreement and are not to be deemed to limit or otherwise affect any of the
provisions of this Agreement.

10.6         Counterparts.  For convenience of the parties hereto, this
Agreement may be executed in any number of counterparts, each such counterpart
to be deemed an original instrument, and all such counterparts together to
constitute the same agreement.

5


--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Non-Statutory Stock Option
Agreement effective the day and year first above written.

 

MARTEN TRANSPORT, LTD.

 

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

OPTIONEE

 

 

 

 

 

[Name]

 

 

 

 

6


--------------------------------------------------------------------------------